Citation Nr: 0307874	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  95-30 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for back pain.  

Entitlement to service connection for right knee pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active duty from December 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
1993 and June 1995 by the Department of Veterans Affairs (VA) 
Regional Office in Houston, Texas (RO).

The case has been remanded several times for medical 
development, and for scheduling of a requested hearing before 
the Board.  For the reasons stated below, another remand is 
necessary.  Adjudication of the issue of service connection 
for a back disability is hereby DEFERRED for the benefit of 
the veteran, and to avoid piecemeal adjudication.


REMAND

When last before the Board in August 2001, the claim of 
entitlement to service connection for carpal tunnel syndrome 
of the right wrist was denied on the merits, and the claim 
for service connection for back pain was reopened.  The Board 
then remanded the claims for service connection for back pain 
and right knee pain, for further medical development and 
readjudication by the RO.

The Board notes that the RO issued a supplemental statement 
of the case (SSOC) dated in June 2002.  However, this SSOC is 
unresponsive to the Board's instructions and to the 
contentions of the appellant, in that it fails to re-
adjudicate both issues on remand.  Specifically, the issue of 
service connection for right knee pain was excluded from the 
SSOC.  

The Board must therefore remand the case to the RO for 
issuance of a supplemental statement of the case on this 
issue.  The RO is advised that where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated. Stegall v. West, 11 Vet. App. 268 
(1998).
The Board also recognizes the veteran's most recent statement 
dated in March 2003 stating that he expects to be released 
from incarceration soon, and reiterating his request for a 
hearing before the Board.  While the Board regrets the 
further delay that another remand will cause, it recognizes 
that due process considerations require such action.  See 
38 C.F.R. § 20.700.

Accordingly, in light of the veteran's impending release, and 
in view of the pending hearing request in this matter, the 
case is hereby REMANDED to the RO for the following actions:

1.	The RO should review the issue of 
service connection for right knee 
pain.  If the claim remains denied, 
the veteran and his representative 
should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain 
notice of all relevant actions taken 
on the claim for benefits, to 
include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

2.	The RO is advised that the veteran 
must be contacted prior to return of 
the claims folder to the Board in 
order to determine if he has been 
released from incarceration, or has 
a firm release date in the immediate 
future.  If so, a Travel Board 
hearing should then be scheduled 
accordingly.  If not, the case 
should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




